- Consent of Independent Registered Public Accounting Firm - The Board of Directors and Stockholders Teche Holding Company We consent to the incorporation by reference in the registration statements No. 333-87354, 333-55913, 333-95583, 333-125218 and 333-175315 on Form S-8 of Teche Holding Company of our report dated December 26, 2012 with respect to the consolidated financial statements of Teche Holding Company and Subsidiary, included in the 2012 Teche Holding Company annual report and incorporated by reference in the 2012 Form 10-K of Teche Holding Company. Atlanta, Georgia December 26, 2012
